NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



TERRY LAMAR JAMES, JR.,                       )
DOC #R75570,                                  )
                                              )
              Appellant,                      )
                                              )
v.                                            )
                                              )   Case No. 2D15-4793
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed April 18, 2018.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Howard L. Dimmig, II, Public Defender, and
Tosha Cohen, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.


SLEET, Judge.

              Terry Lamar James, Jr., challenges his conviction and sentence for

aggravated assault on a law enforcement officer with the use of a firearm. James was

convicted following a jury trial, and the trial court sentenced him pursuant to section
775.087, Florida Statutes (2012),1 to a mandatory minimum term of twenty years to be

served consecutively to sentences imposed on other offenses for which James was

tried separately. We affirm James' conviction without comment. However, we must

reverse James' sentence because the trial court mistakenly believed that it had no

discretion in imposing the twenty-year mandatory minimum term consecutively to James'

other sentences. The State concedes the error.

              At the time of the offense, officers were attempting to arrest James for

multiple robberies that had taken place the day before. During one of those robberies, the

gun used in the instant offense was stolen. At sentencing, the trial court stated as follows:

              I think the law requires me to give a consecutive sentence
              based on my reading of the statute. So, that's what I'm
              following in this situation. It would be a tougher call given the
              length of the sentences he has already had and his age as to
              whether if I had discretion I would impose it consecutive or not,
              but I think [the prosecutor] is correct; based on the language of
              that statute it's pretty clear.

                    While that's a creative argument and credit to [defense
              counsel] for coming up with it that it's part of one, one criminal
              sequence. I think it was separated by a day, right, if I'm
              remembering correctly?

(Emphasis added.) However, the Florida Supreme Court has held that

              controlling precedent establishes the following points of law for
              purposes of sentencing under the current 10-20-Life statute.
              Generally, consecutive sentencing of mandatory minimum
              imprisonment terms for multiple firearm offenses is
              impermissible if the offenses arose from the same criminal
              episode and a firearm was merely possessed but not
              discharged. It follows, therefore, that a trial court must impose
              the mandatory minimum sentences concurrently under such
              circumstances.




              1Section   775.087 is commonly referred to as the 10-20-Life statute.


                                             -2-
                     If, however, multiple firearm offenses are committed
              contemporaneously, during which time multiple victims are
              shot at, then consecutive sentencing is permissible but not
              mandatory. In other words, a trial judge has discretion to order
              the mandatory minimum sentences to run consecutively, but
              may impose the sentences concurrently.

Williams v. State, 186 So. 3d 989, 993 (Fla. 2016) (emphasis added) (citations omitted).

              Here, it is clear from the record that the trial court believed that consecutive

sentencing was mandatory rather than permissible. Accordingly, we must reverse James'

sentence and remand for resentencing. See Mason v. State, 210 So. 3d 120, 121 (Fla. 2d

DCA 2016) ("When a trial court labors under the mistaken impression that it cannot

exercise its discretion at sentencing, the appellant is entitled to be resentenced.").

              Affirmed in part, reversed in part, and remanded.

CASANUEVA and LUCAS, JJ., Concur.




                                             -3-